This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0702

                                 In re the Matter of:
    Application of Laura Beth Long for a Change of Name on behalf of A. W. R. Q.

                                  Filed January 4, 2016
                                 Reversed and remanded
                                      Reilly, Judge

                              Olmsted County District Court
                                File No. 55-CV-14-6894

Kay Nord Hunt, Lommen Abdo, P.A., Minneapolis, Minnesota (for appellant)

Laura Beth Long, Rochester, Minnesota (pro se respondent)

       Considered and decided by Schellhas, Presiding Judge; Rodenberg, Judge; and

Reilly, Judge.

                         UNPUBLISHED OPINION

REILLY, Judge

       In this name change dispute, appellant-father argues that the district court abused its

discretion by changing the surname of the parties’ child to that of respondent-mother and

her current husband. We reverse and remand.

                                          FACTS

       A.W.R.Q. was born in January 2012 and respondent-mother, Laura Beth Long, gave

the child the surname of appellant-father, Nicolai Quinn. The parties never married.

Respondent did not make an application for a name change in March 2012 when appellant
pleaded guilty to possession of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B)

and began serving a 97-month sentence. Nor did she seek to change A.W.R.Q.’s name in

November 2013 when the parties entered a stipulated judgment and decree awarding

respondent full legal and physical custody of child. In 2014, respondent married and

changed her surname to that of her new husband. Approximately two months later,

respondent made an application to change A.W.R.Q.’s surname from appellant’s surname

to her husband’s surname. The district court granted the name change over appellant’s

objection. Citing the Saxton factors, the district court found that the name change was in

the child’s best interest. In re Saxton, 309 N.W.2d 298, 301 (Minn. 1981).

                                      DECISION

       “We review a district court’s grant of a request to change a child’s name for abuse

of discretion.” Foster v. Foster, 802 N.W.2d 755, 756 (Minn. App. 2011). “A district

court abuses its discretion when evidence in the record does not support the factual

findings, the court misapplied the law, or the court settles a dispute in a way that is against

logic and the facts on record.” Id. at 757 (quotation omitted).

       “If neither parent of the child opposes the request to change the child’s name, the

district court must grant the request after determining that the name change is in the child’s

best interests.” Foster, 802 N.W.2d at 757 (citing Minn. Stat. § 259.11(a)). However,

“ordering a change of a minor’s surname against the objection of one parent should be

exercised with great caution and only where the evidence is clear and compelling that the

substantial welfare of the child necessitates such change.” Robinson v. Hansel, 302 Minn.

34, 36, 223 N.W.2d 138, 140 (1974).


                                              2
       A special concern arises when a parent attempts to change a minor child’s surname

from that of a natural parent to that of a stepparent. Robinson, 302 Minn. at 35, 223 N.W.2d

at 140. “A change in surname, so that a child no longer bears his father’s name, . . .

obviously is of inherent concern to the natural father” and “is in a real sense a change in

status having significant societal implications.” Id. “Society has a strong interest in the

preservation of the parental relationship.” Id. “A change of name may not be in the child’s

best interest if the effect of such change is to contribute to the further estrangement of the

child from a father who exhibits a desire to preserve the parental relationship.” Id. at 36,

223 N.W.2d at 140 (quotation omitted).

       Appellant argues that the district court abused its discretion by failing to apply the

clear and compelling evidence standard enunciated in Robinson. 302 Minn. at 35, 223

N.W.2d at 140. Instead of applying the Robinson standard the district court stated that

“once a surname has been selected for a minor child” a change “should be granted only

when the change promotes the minor child’s best interests” and addressed the Saxton

factors. 309 N.W.2d at 301. In Saxton the Minnesota Supreme court “elucidated” the

decision in Robinson by providing nonexclusive factors for a court to consider when

granting a name change. Id. The Saxton factors are: (1) the child’s preference; (2) the

effect of the change on the child’s relationship with each parent; (3) how long the child has

had the current name; (4) the degree of community respect associated with the present and

proposed names; and (5) any potential harassment or embarrassment the change might

cause. Id. The Saxton best-interest determination must be applied within the standard

articulated in Robinson.


                                              3
       Here, the district court concluded that a change of surname should be granted “when

the change promotes the minor child’s best interests.” While the district court based its

decision on what it thought was in the child’s best interest, it failed to consider whether

there was clear and compelling evidence that the change was necessary for the substantial

welfare of the child. Therefore, the district court abused its discretion by misapplying the

law. Foster, 802 N.W.2d at 757.

First factor: The minor child’s preference

       The district court found that the child is only three years old and “of insufficient age

to express a preference regarding the proposed name change.” The district court did not

abuse its discretion when it found that this factor is neutral.

Second factor: Effect of the name change on the preservation and development of the
child’s relationship with each parent

       In Robinson the supreme court discussed society’s “strong interest in the

preservation of the parental relationship” and stated a name change is not in the child’s best

interest if its effect “is to contribute to the further estrangement of the child from a father.”

302 Minn. at 35, 223 N.W.2d at 140. The district court determined the effect of the name

change would be to develop the relationship with respondent, stepfather, and any future

half-siblings A.W.R.Q. may have. With regard to appellant, it found that “because there

is no existing parental relationship between Father and the minor child, there is no

relationship to preserve” and “the development of Father’s relationship with the minor

child does not and will not depend on whether the minor child has the same surname as

Father.” Although, due to his incarceration, appellant’s current ability to maintain a



                                               4
relationship with A.W.R.Q. is limited, a review of the record indicates appellant provided

financial support and a home for the child prior to his incarceration and “exhibits a desire”

to maintain a relationship with A.W.R.Q. Id. at 36, 223 N.W.2d at 140. Appellant is

scheduled to be released from prison, at the latest, when the child is eight years old. The

district court gave more weight to developing the child’s relationship with his stepfather

and any yet-to-be-born half-siblings than it did to preserving whatever parental relationship

exists with appellant. The district court misapplied the law because it focused its analysis

on the child’s relationship with the mother’s husband and potential future half-siblings and

not on the effect the name change would contribute to the further estrangement of

A.W.R.Q. from his father. See id.

Third factor: The length of time the minor child has had the current surname

       The district court found that the child does not read, spell, or realize the significance

of his last name, and that three years is not a substantial period of time to bear a surname.

It concluded this factor favored a name change. We have previously found that when a

child was known by her current name for six years it was “long enough for the child to

have developed a sense of identity through her name.” LaChapelle v. Mitten, 607 N.W.2d

151, 167 (Minn. App. 2000) (citing Saxton, 309 N.W.2d at 302 (noting due deference is

given to the fact that the child has borne a given surname for an extended period of time)),

review denied (Minn. May 16, 2000). On the other end of the spectrum, when a child was

“not yet two” this court affirmed a district court’s grant of a name change. Foster, 802

N.W.2d at 758. Although granting a name change when a child has only had the name for

three years might not cause harm to a child because the child cannot fully appreciate what


                                               5
it means to have a surname, it does not logically follow that having a name for only three

years necessarily favors granting a name change. Therefore, absent more this factor is

neutral, and the district court abused its discretion by making a finding that is not supported

by the evidence in this record: that having a name for three years necessarily favored

granting a name change. See id. at 757.

Fourth and Fifth Factors: Degree of community respect associated with the present and
proposed surname and the difficulties, harassment, or embarrassment from bearing the
present or proposed surname
       In Robinson the supreme court reversed the district court when it granted the

mother’s request to add the surname of her present husband to her children’s surname

which was the same as their natural father’s surname. 302 Minn. at 36, 223 N.W.2d at 140.

The same concern is present in this case, and we note, unlike the mother in Robinson,

respondent seeks to completely replace appellant’s surname with the surname of her

current husband.

       We are mindful that appellant’s conviction presents concern related to the degree of

community respect associated with the present surname, and that the surname could lead

to difficulties or embarrassment in the future. However, on this record, the concern under

these factors is speculative.    A.W.R.Q. and respondent do not currently live in the

community where appellant was convicted. Quinn is a relatively common surname. The

news article offered as evidence that there was media coverage of the conviction was over

three years old, and the record does not contain evidence that appellant’s conviction

continues to be covered by the media. There is no evidence in the record that the child is

currently experiencing difficulties, harassment, or embarrassment from bearing the present


                                              6
surname, and on these facts, mere speculation that a child could have difficulties in the

future is not clear and compelling evidence necessitating a name change.

       We also note the timing in this case. Any concerns regarding the potential negative

effect of bearing appellant’s surname existed at the time of appellant’s conviction.

Respondent did not petition for a name change when appellant was charged criminally,

convicted, or incarcerated in prison, nor did she petition for a name change when the parties

determined custody one and a half years later. Instead, she petitioned for the name change

two months after she married. In Robinson, the supreme court was concerned when the

mother married and wished to change the children’s surname to that of her husband.1 302

Minn. at 36, 223 N.W.2d at 140. That concern is present here based on the timing of the

name change and the choice of surname.

       The district court abused its discretion by misapplying the law when it failed to

apply the proper standard in granting the name change over appellant’s objection. We

reverse and remand with directions to the district court to enter an order that the child’s

surname be restored to that of appellant.

       Reversed and Remanded.




1
 At oral argument, appellant conceded that if respondent had applied to change the child’s
surname to her family name appellant would be on “weaker footing.” See Foster, 802
N.W.2d at 756, 759 (holding it was not an abuse of discretion when the district court
granted a name change when a mother sought to add her family name to the child’s
surname, which was the same as the child’s father).

                                             7